 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                           No. 2:14-cr-00192-KJM-CKD
12                        Respondent,
13            v.                                          ORDER
14    DONALD J. PEEL,
15                        Movant.
16

17           Movant, a federal prisoner proceeding pro se, has filed a motion to vacate, set aside, or

18   correct his sentence pursuant to 28 U.S.C. § 2255. Under Rule 4 of the Rules Governing Section

19   2255 Cases, the court must review all § 2255 motions and summarily dismiss any motion if it is

20   plain that the defendant is not entitled to relief. Since movant may be entitled to the requested

21   relief if he can establish a violation of his constitutional rights, respondent is directed to file an

22   answer. See Rule 4, Rules Governing Section 2255 Proceedings.

23           Accordingly, IT IS HEREBY ORDERED that:

24           1. Respondent is directed to file an answer within sixty days of this order. See Rule 4,

25   Rules Governing Section 2255 Proceedings.

26           2. Respondent shall include with the answer any and all transcripts or other documents

27   relevant to the determination of the issues presented in the motion. Rule 5, Rules Governing

28   Section 2255 Proceedings.
                                                          1
 1           3. Movant’s traverse, if any, is due on or before thirty days from the date respondent’s

 2   answer is filed.

 3           4. The Clerk of the Court shall serve a copy of this order, together with a copy of

 4   movant’s motion, on the United States Attorney or his authorized representative.

 5           5. Movant’s motion to proceed in forma pauperis (ECF No. 207) is denied as unnecessary

 6   because there is no filing fee associated with this case.

 7   Dated: January 22, 2020
                                                       _____________________________________
 8
                                                       CAROLYN K. DELANEY
 9                                                     UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15   12/peel0192.206.docx

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
